Citation Nr: 0623210	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  03-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board remanded the case in May 2004 and in July 2005 for 
additional development of the evidence.  The case has been 
returned to the Board for further appellate adjudication.


FINDING OF FACT

The veteran's PTSD is manifested by moderate difficulty in 
social and occupational functioning as well as moderate 
symptomatology, including paranoia, restricted affect, 
depressed mood, sleep disturbance, and irritability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102, 5103 (West 
2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
in April 2002, June 2004, and August 2005 provided the 
veteran with adequate notice as to the evidence needed to 
substantiate his claim for an increased rating for PTSD and 
the evidence not of record that is necessary.  These letters 
further advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.  
Simply put, the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The April 
2002, June 2004 and August 2005 letters specifically asked 
the veteran to tell the RO if he knew of any additional 
evidence he would like considered.  This request of the 
veteran implicitly included a request that if he had any 
pertinent information, he should submit it.  VA has taken all 
appropriate action to develop the veteran's claim.  He was 
notified and aware of the avenues through which he might 
obtain evidence to substantiate his claim, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Board also notes that in this 
case the veteran was provided notice of the VCAA prior to the 
initial unfavorable RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating 
for PTSD, but he was not provided with notice of the type of 
evidence necessary to establish an effective date for any 
increase.  Despite the inadequate notice provided to the 
veteran, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for PTSD, and any question as to the 
appropriate effective date to be assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2005).

In this case, the veteran was afforded VA examinations which, 
when considered with the other relevant evidence of record, 
is sufficient to adjudicate the appeal of his claim for an 
increased rating for PTSD.  Under these circumstances the 
evidence currently of record is adequate to adjudicate the 
veteran's appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Factual Background

The veteran's claim for an increased evaluation for PTSD was 
received in August 2001.  He alleges that, since Vietnam, he 
has been paranoid which has contributed to his inability to 
work and his failed marriages.  He reported that since the 
terrorist attacks of September 11, 2001, his PTSD symptoms 
have been worse.

In a March 2001 VA outpatient treatment record, the examiner 
noted that the veteran was coping well with his PTSD and that 
he was not interested in attending the PTSD clinic.

The veteran underwent a VA psychiatric examination in May 
2002.  The examiner noted that on previous VA examination in 
June 1998, the veteran's PTSD symptoms consisted of disturbed 
sleep with night sweats, recurring distressing dreams and 
distress upon exposure to reminders of the war.  Also, 
hypervigilence, irritability, restricted affect, numbed 
emotions with detachment from other people, social isolation 
and lack of trust in others were also noted.  These symptoms 
were still in full force in addition to rapid mood swings.  
The veteran felt that these symptoms had worsened by the 
events of September 11, 2001.  He had not worked since 1991 
after an extremely sporadic work history.  

On examination, the veteran's speech was fluent and thought 
processes were linear and logical.  Mood was mildly depressed 
and affect was mildly restricted.  He was oriented in all 
four spheres.  Memory, insight and judgment were unimpaired.  
There was no psychotic thought content.  He denied both 
suicidal and homicidal ideation.  The diagnoses included 
PTSD.  A Global Assessment Functioning Scale (GAF) score of 
48 was assigned.  The examiner commented that the veteran's 
affect appeared to be more restricted and his mood to be more 
depressed than that observed on previous VA examination in 
June 1998, otherwise the symptomatology was approximately the 
same.  The examiner, noted however, that he assigned a GAF 
score that was significantly lower than the GAF score 
assigned four years earlier.  

Following appellate review in May 2004, the Board noted that 
the record was inadequate and requested further VA 
psychiatric examination.

In July 2005, the Board remanded the case again because the 
requested examination report had not been associated with the 
claims folder.

A review of the record showed that the veteran underwent a VA 
psychiatric examination in June 2005.  His primary complaint 
was that the terrorists were really bothering him.  He also 
reported sleep disturbance with occasional nightmares of 
general violence and chronic irritability.  He stated that he 
occasionally thought about Vietnam, but the examiner noted 
that the symptoms did not appear to reach the threshold as 
intrusive memories.  He felt that his PTSD symptoms have 
remained relatively constant over the years.  He was divorced 
from his second wife in 1987 and has not been in a permanent 
relationship since that time.  His last job was in 1991 after 
having worked three years as a courier.  He stated that he 
was unable to work because he would get paranoid of people.

On examination, the veteran's mood and affect were slightly 
flat but otherwise grossly within normal limits.  No 
impairment was noted in communication or thought content or 
process.  Abstract reasoning, long and short term memory, and 
concentration appeared to be essentially within normal 
limits.  There was no indication or self report of any 
psychotic symptoms.  He did report feeling chronically 
paranoid around other people with vague ideas of reference.  
The paranoia, however, did not appear to reach psychotic 
proportions.  He denied any current risk for suicide or self 
destructive behaviors.  The diagnoses included PTSD, partial.  
A GAF score of 55 was assigned.  

The examiner commented that at the present time, the veteran 
did not report symptoms supportive of a diagnosis of PTSD.  
He was positive for chronic irritability and hypervigilence, 
but those appeared to be essentially chracterological in 
nature and predated his military experience.  The veteran was 
able to speak easily about his stressor with no affective 
reaction or blunting noted.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under the applicable criteria, a 30 percent evaluation is 
contemplated for PTSD upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

A 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2005).

The Board finds that the currently assigned 30 percent 
evaluation for PTSD is the most appropriate, and the 
preponderance of the evidence is against assignment of a 
higher rating.  The evidence of record shows that the 
veteran's symptomatology primarily involves complaints of 
paranoia, restricted affect, depressed mood, sleep 
disturbance, occasional nightmares and chronic irritability; 
however, there is no evidence of circumstantial, 
circumlocutory, or stereotyped speech, impaired judgment, or 
impaired abstract thinking.  There is no evidence of 
delusions or hallucinations and the veteran has consistently 
denied any homicidal or suicidal thoughts.  His short and 
long-term memory were within normal limits.   

Although the VA examiner in May 2002 provided a GAF score of 
48 which contemplates serious symptomatology as defined by 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, that 
examiner had also noted that the veteran's symtomatology had 
essentially remained the same over the past four years (based 
on a June 1998 VA psychiatric examination report in which a 
GAF score of 55 was assigned).  In fact, the examiner 
specifically stated that aside from a more restricted affect 
and an increase in depressed mood, the veteran's 
symptomatology had remained approximately the same.  Thus, 
the May 2002 examiner's GAF score of 48 indicating serious 
symptomatology is simply not supported by the examination 
findings.  In contrast, the June 2005 VA examiner assigned a 
GAF score of 55 which contemplates moderate symptomatology.  
That examiner noted that the veteran was able to speak easily 
about his stressors with no affective reaction or blunting.  
The veteran himself stated that his PTSD symptoms have 
remained relatively constant over the years.  In short, the 
evidence shows that the veteran has not met most of the 
criteria for an evaluation in excess of a 30 percent for 
PTSD.  

As the preponderance of the evidence is against the veteran's 
claim for an increased  rating for PTSD, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Although the veteran asserts that he is unemployable because 
of PTSD, he has not identified any specific factors which may 
be considered exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence that the veteran 
has been hospitalized for PTSD and the evidence of record 
does not demonstrate any exceptional limitation due to the 
veteran's disability beyond that contemplated in the schedule 
of ratings.  The Board appreciates that limitations caused by 
PTSD have an adverse impact on the veteran's employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. § 
3.321.  Therefore, any assignment of a compensable rating is 
recognition of that loss.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  See also 38 C.F.R. § 4.1 ("the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Consequently, the Board finds that the 
evaluation assigned in this decision adequately reflect the 
veteran's clinically established impairments, and a rating 
higher than 30 percent for PTSD is denied. 



ORDER

A rating higher than 30 percent for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


